Title: To Thomas Jefferson from Katherine Duane Morgan, 10 January 1822
From: Morgan, Katherine Duane
To: Jefferson, Thomas


 Sir
Washington; Washington County Penna January 10th, 1822
In addressing You a feeling of reverential respect almost intimidates me to silence, till reinspired with confidence by a recollection of your polite condescension even to trifles, when brought to your notice by persons whose intentions are pure and upright and of your truly republican deportment during the period of your holding the exalted station of President of the United States, at which time I had the honor of being presented to your acquaintance by the kindness of your esteemed daughter Mrs Tho’s M. Randolph, when on a visit at Washington City with my father Wm Duane, Editor of the Aurora—The enclosed paper will explain the cause of my stepping out of the beaten way assigned by custom for females, and of encountering the prejudices and habits of my sex, respecting what unfortunately, generally they consider tantamount to the possession of a multitude of blessings—From the success I met with in obtaining signers many of whom are the wives of some of our most enlightened and worthy citizens I have been encouraged to endeavour to gain the names of the women throughout this county. In this attempt I have been greatly aided by the politeness of some of our most distinguished and influencial Inhabitants, among whom are the only judge of our court whom I have since seen, and all our County CommissionersIt has been my wish for many years that a plan of this kind might be carried into execution, but being anxious to avoid even the appearance of taking a place which more properly belonged to the wife of one in a more public station than that of my husband, Thomas Morgan, (son of the late Col. George Morgan, who I understand communicated to you, sir, the first intelligence of Col Burr’s conspiracy) he being till lately, except whilst transiently a member of our State Legislature, a private citizen, but who at present holds an office under this State Government. I have had seven quires of the annexed Circular printed, and distributed through this County.I have presumed to mention these circumstances to you sir, knowing the early, decided, constant, and highly distinguished part you took in effectuating the Freedom and Independence of your Country—and therefore concluding that any effort intended to perpetuate the happy result, would be gratifying to you.The method taken, I conceive will be more effectual than any thing of the kind attempted by the gentlemen; as the mothers are generally the purchasers of clothing for their families, and the husbands not wishing to restrain their wives in what appears to come more immediately within their province—Accept Sir for your happiness and health, the most fervent wishes of one early inspired with respect and esteem for the noble qualities of which you are possessed.Katherine Duane Morgan